Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 16, 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “formed in a hole of a substrate” was not considered to be obvious.
The limitations of claim 16 including “growing a III-V compound semiconductor in the first hole and forming a light source” “forming an optical sensor over the substrate after forming the light source” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-7, 11, 13-15  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 8, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simin et al. (US 20170318632 A1) hereafter referred to as Simin in view of Krause (US 5753928 A) and further in view of Lahav et al. (US 20160005896 A1) hereafter referred to as Lahav
In regard to claim 4 Simin teaches an optical cell [see Fig. 5A-5B, Fig. 2 see paragraph 0061 “SSLS 43 with a monolithically integrated FET modulator 44 and other electrical components 46 according to an embodiment that corresponds with the circuit depicted in FIG. 2”] comprising:
a transistor [“FET modulator T1 44 can include a gate electrode G, a source electrode S and a drain region D” “FET T1 can be formed on a portion of a surface of the recessed region 54”] over a substrate [see substrate Fig. 5A] and including a drain region;
a light source [“SSLS1 43 can include a n-type semiconductor layer 14, a p-type semiconductor layer 16 and a light generating structure 18 (e.g. a multi-quantum well) formed between the n-type semiconductor layer and the p-type semiconductor layer”] over the substrate, coupled to the transistor [see in Fig. 5A reproduced below see paragraph 0062 “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1” “FET modulator T1 44 can be monolithically connected in series with the SSLS1”]  , configured to emit light [“light generating structure 18”],  

    PNG
    media_image1.png
    362
    555
    media_image1.png
    Greyscale

wherein the drain region of the transistor [see in Fig. 5A reproduced above see paragraph 0062 “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1” “FET modulator T1 44 can be monolithically connected in series with the SSLS1”]  serves as a cathode [see above “n-type side”, see Fig. 5A-5B, Fig. 2] of the light source; and 
Simin does not teach that the optical cell is an optical sensor cell and an optical sensor over the substrate and configured to detect the light.
Simin does not teach wherein the substrate includes a first well region and a second well region that has a different conductivity type than the first well region.
See Simin Fig. 13, Fig. 14 see paragraph 0084 “p-type contact 126 can have a transparent window 128 for transmitting light 130 emitted from the light generating structure 18 ”.
See Krause teaches an optical sensor cell [see Fig. 6 see column 3]  comprising: 
a light source [114 see “Monolithic emitter-detectors having vertically-coupled surfaces are shown in FIGS. 6-8. The first such device 110, in FIG. 6, has a substrate 112, an emitter 114, and a detector 116. The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another. The emitter 114 radiates through the detector 116 or through the substrate 112 if it is sufficiently transparent” ] over the substrate [112],  and configured to emit light [“emitter 114 radiates”], 
an optical sensor [“The detector in each of the configurations responds only to energy from the emitter received through the substrate or directly from an adjacent surface”  ] over the substrate and configured to detect the light.
See Fig. 9, Fig. 11 see interconnections of Krause. See Krause Fig. 17 example application, see background section “optical emitters with a provision for optical output (power or flux) control using optical feedback are configured as a discrete emitter and a discrete optical detector. Such devices can be used as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements”, see summary “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle.
Thus it would be obvious to modify Simin to include a sensor such as PN or PIN above the SSLS, as Krause teaches i.e. to include that the optical cell is an optical sensor cell and an optical sensor over the substrate and configured to detect the light.
The motivation is to obtain optical output (power or flux) control  for use in applications such as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements.
Simin and Krause as combined does not teach wherein the substrate includes a first well region and a second well region that has a different conductivity type than the first well region.
See Simin  Fig. 13 see paragraph 0082 “substrate 112 can include sapphire, silicon carbide (SiC), silicon (Si), GaN, AlGaN, AlON, LiGaO.sub.2, or another suitable material” “pulse driver 138 formed on a second surface 140 of the substrate”.
See Lahav paragraph 0178 “Example 17 includes a complementary metal-oxide-semiconductor (CMOS) integrated circuit (IC) comprising a circuitry; and a back-side illumination (BSI) pixel array comprising a plurality of pixels, a pixel of the plurality of pixels comprising one or more Metal-Oxide-Semiconductor (MOS) transistors comprising one or more well regions, a well region of the one or more well regions comprising an N-Well (NW) region or a P-well (PW) region”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon is known to give excellent results to form circuitry such as CMOS on the other side like in Simin  Fig. 13 to control optical devices and perform work using CMOS circuitry.
In regard to claim 8 Simin and Krause and Lahav as combined teaches  wherein the light source is between [see combination Krause the detector is above the SSLS light emitter, whereas the drain of T1 is near the bottom of the SSLS] the transistor and the optical sensor. 
In regard to claim 9 Simin and Krause and Lahav as combined teaches  wherein the optical sensor includes a first optical sensor region [see combination Krause the detector is above the SSLS light emitter and “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle, thus the “first optical sensor region” is the P or the N which is on the other side of the intrinsic from the SSLS] , and a second optical sensor region [in the PIN, this is either the P or the N which is on the same side of the intrinsic as the SSLS, or it is the intrinsic region itself (because intrinsic can be called as different conductivity type than P or N)] having a different conductivity type  than the first optical sensor region and disposed between [since the PIN is above the SSLS] the light source and the first optical sensor region.
In regard to claim 10 Simin and Krause and Lahav as combined teaches wherein the optical sensor further includes an intrinsic optical sensor region [see claim 9 this is the intrinsic I of the PIN detector] over the substrate and the second optical sensor region is in [see claim 9 “second optical sensor region” can be the intrinsic region itself (because intrinsic can be called as different conductivity type than P or N)] the intrinsic optical sensor region.
In regard to claim 12 Simin and Krause and Lahav as combined teaches further comprising an isolation region [see combination Krause the detector is above the SSLS light emitter,  see Krause see column 3 see insulation, “The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another”] over the substrate and between the light source and the optical sensor.
Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. 
On page 9 the Applicant argues “Specifically, a drain of a transistor by definition is a part of the transistor that receives electrons. Therefore, the dotted square in Fig. 5A of Simin is not defining the boundary of the transistor. Since the drain D of Simin belongs to the n-type semiconductor layer 14 of Simin without any boundaries therebetween, the drain D would be interpreted by one of ordinary skill in the art as being the whole part of the n-type semiconductor layer 14 that extends from the gate G to the second sidewall marked by the Examiner. More specifically, the drain D of Simin that receives electrons in the FET is in contact with the second sidewall marked by the Examiner. Accordingly, Applicant respectfully submits that Simin does not disclose “the drain region of the transistor is in contact with the first sidewall of the first light source layer and not in contact with the second sidewall of the first light source layer,” as recited in previously presented independent claim 1. In addition, the Examiner quoted two descriptions in Simin of “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1” and “FET modulator T1 44 can be monolithically connected in series with the SSLS1”, for supporting the assertion of “the drain region of the transistor is in contact with the first sidewall of the first light source layer” being disclosed by Simin. See page 5 of the Office Action, quoting paragraph [0062] of Simin. Applicant respectfully submits that both quoted descriptions are describing a fact of the drain D of Simin belonging to the n-type semiconductor layer 14 without any boundaries therebetween. However, neither “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1” nor “FET modulator T1 44 can be monolithically connected in series with the SSLS1” is equivalent to “drain region D is in contact with a first sidewall of the SSLS1 and not in contact with a second sidewall of the SSLS1”. Therefore, Applicant respectfully submits that Simin does not disclose “the drain region of the transistor is in contact with the first sidewall of the first light source layer and not in contact with the second sidewall of the first light source layer,” as recited in the previous presented independent claim 1”.

    PNG
    media_image1.png
    362
    555
    media_image1.png
    Greyscale

The Examiner responds that in Simin Fig. 5A reproduced above the current is gated by the gate and flows left into the SSLS 43 , thus the left side of the transistor is the drain and is marked as D and this left side provides current to the right side of the SSLS, thus under broadest reasonable interpretation clearly the current is entering the SSLS 43 from the right side thus it is the first sidewall that receives the current and under broadest reasonable interpretation the limitations of the claim is met.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818